—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the Roosevelt Union Free School District, dated July 12, 1995, which awarded transportation contracts to the respondents We Transport, Inc. and Vancom Transportation N.Y., L.P., d/b/a Valley Transit, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Mc-Cabe, J.), entered March 6, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
The petitioner has failed to sustain its burden of demonstrating that the school transportation contracts at issue were improperly awarded (see, Janvey & Sons v County of Nassau, 60 NY2d 887; Matter of Baumann & Sons Buses v Patchogue-Medford Union Free School Dist., 231 AD2d 566). The determination of the respondent Board of Education of the Roosevelt Union Free School District (hereinafter the Board) to award the contracts to the lowest responsible bidders on an aggregate cost basis rather than an individual route cost basis had a rational basis (see, Matter of Baumann & Sons Buses v *536Patchogue-Medford Union Free School Dist., supra). Moreover, the petitioner has failed to establish that the Board committed any impropriety in conducting post-bid negotiations with the lowest aggregate bidders in order to procure further cost reductions in connection with the subject contracts (see, Matter of Decker v Gooley, 212 AD2d 893; Matter of Fischbach & Moore v New York City Tr. Auth., 79 AD2d 14). Accordingly, the Supreme Court properly dismissed the proceeding. Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.